Citation Nr: 1205886	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-18 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2008.  A statement of the case was issued in February 2009, and a substantive appeal was received in June 2009.  The Veteran appeared at an October 2011 hearing before the Board at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Veteran was afforded a VA examination in September 2004, no opinion was rendered since there was no disability at the time.  However, subsequent treatment records reflect a current diagnosis of hypertension.  At the October 2011 hearing before the Board at the RO, the Veteran testified that he experienced nose bleeds and headaches in 1971.  It appears to the Board that the Veteran is asserting that he experienced symptoms of hypertension within a year after leaving service.  The Board notes that the Veteran is competent to testify as to his symptoms.  With a current disability and the Veteran's testimony that he had symptoms of hypertension within one year after service, the Board finds that another VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board also notes that service connection has been established for posttraumatic stress disorder (PTSD) and diabetes mellitus type II.  It is not clear that the Veteran is advancing secondary service connection claims with regard to these disabilities.  However, the Board believes it reasonable to obtain medical opinions regarding secondary service connection in view of the fact that the case must be remanded for an opinion on direct service connection. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of the Veteran's hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that hypertension was manifested during the Veteran's active duty service or it otherwise causally related to such service?  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the symptoms of dizziness, nosebleeds and headaches hypertension in 1971 as reported by the Veteran were manifestations of hypertension (for purpose of this opinion, please assume that the Veteran's report is credible)? 

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that hypertension is proximately due to or caused by the service-connected PTSD and/or diabetes mellitus type II?

    d)  Is it at least as likely as not (a 50% or higher degree of probability) that hypertension has been aggravated by the service-connected PTSD and/or diabetes mellitus type II?

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal under both direct and secondary theories of service connection.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

